Citation Nr: 0633762	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for oral pharyngeal 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge in August 2006.  

For the reasons indicated below, the issue of entitlement to 
service connection for oral pharyngeal cancer addressed in 
the REMAND portion of the decision below is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran had a positive PPD (purified protein 
derivative) test while on active duty; there is no diagnosis 
of active tuberculosis recorded in the service medical 
records.

2.  The positive PPD test findings do not constitute evidence 
of past or present active tuberculosis; such was not 
diagnosed during or within the first three years after 
service, or at any time thereafter.

3.  There is no indication of any currently manifested 
clinical disability etiologically related to the positive PPD 
test in service and post service.

4.  A positive PPD test alone does not constitute a 
disability for which VA compensation benefits may be awarded.  
It has not been shown, by competent evidence, that the 
appellant has tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in November 2002 correspondence 
and a January 2004 statement of the case (SOC), fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  An August 2006 letter to the veteran provided notice 
regarding how a disability rating and an effective date are 
assigned.


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the requisite notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  Id.

Factual Background

The veteran's service medical records include a May 1966 
positive purified protein derivative of tuberculin (PPD) 
test.  Chest X-ray was normal at that time.  No signs or 
symptoms of active tuberculosis were reported.  The veteran 
was not diagnosed with pulmonary tuberculosis or any other 
tubercular disorder nor was such pathology otherwise 
clinically indicated during service.


The veteran, as shown as part of a VA Form 21-526, received 
in October 2002, claims to have had a positive reaction [on 
tuberculosis testing] following his service separation in 
April 1971.  A medical record reflecting such a finding is 
not of record.  However, as the above-mentioned May 1966 
positive PPD test finding is of record, the fact that such a 
finding from 1971 is not of record is not prejudicial to the 
veteran, and the Board finds that it may proceed with 
appellate review.  The Board concedes the presence of such a 
laboratory finding.  Furthermore, as will be addressed below, 
a positive PPD test is not itself a disability.  

The post service evidence of record is devoid of diagnoses of 
either positive PPD findings or active tuberculosis.  

During his August 2006 hearing before the undersigned, the 
veteran testified that he had had a positive PPD test during 
his period of military service as well as shortly after his 
service separation, but that, essentially, tuberculosis had 
never been diagnosed.  See pages 7 and 10 of hearing 
transcript (transcript).  He denied having any respiratory 
symptoms.  See page 12 of transcript.  

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A.  1110; 38 C.F.R. 
§ 3.303(a).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).


Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c).

Analysis

The veteran essentially contends that he is entitled to 
compensation benefits for positive PPD tests.  However, it is 
not sufficient to show that a skin test was positive for 
tuberculosis in service and post service; service connection 
cannot be granted in the absence of medical evidence showing 
that he currently has chronic residuals of tuberculosis.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service 
connection requires medical evidence showing that the veteran 
has the claimed disability).

The Board has reviewed the probative evidence of record 
including the veteran's hearing testimony on appeal.  While 
he did exhibit a positive PPD test during active service, and 
claims to have also tested positive following his service 
separation in 1971, the veteran was not diagnosed with or 
otherwise shown to have pulmonary tuberculosis or other 
tubercular disease during active service or at any time 
thereafter.  In the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the claimed positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in exploring a possible diagnosis of 
tuberculosis; purified protein derivative examination is used 
to test for exposure to Mycobacterium tuberculosis.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 
1994).


In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the United 
States Court of Appeals for Veterans Claims (Court) held 
that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis, and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.  Moreover, as noted, post service 
records show no diagnosis of active pulmonary tuberculosis, 
and there are no records of diagnosis, treatment, positive X-
rays, or laboratory studies that indicate the veteran has 
ever had active pulmonary tuberculosis.  In the instant case, 
the evidentiary record indicates that appellant has not been 
diagnosed or treated for tuberculosis; and his hearing 
testimony concedes that he does not have tuberculosis.  
Rather, the evidentiary record indicates that he merely 
tested positive for PPD.

Since a positive PPD test is a laboratory finding, not a 
"disability," and tuberculosis as a disease entity has not 
been clinically shown, service connection for tuberculosis is 
not warranted.  In the absence of diagnosis of active 
tuberculosis at any time, service connection is not 
warranted.  Accordingly, the benefit sought on appeal is 
denied.  The preponderance of the evidence is against the 
claim for service connection for tuberculosis.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for tuberculosis is denied.


REMAND

The veteran contends, in essence, that he developed "lymph 
node metastatic squamous cell carcinoma" (see VA form 21-
526, received in October 2002) due to exposure to Agent 
Orange.  He has been informed that this form of cancer is not 
a disease recognized by VA as being related to Agent Orange.  
See January 2004 SOC.  However, he asserts that his cancer 
should nevertheless be subject service connected.

A December 2001 private operative report includes 
preoperative and postoperative diagnoses of left 
oropharyngeal squamous cell carcinoma and metastatic lymph 
node to the left neck.  The report shows that the veteran 
underwent a left modified radical neck dissection with 
preservation of the spinal accessory and sternocleidomastoid 
muscle with excision of the internal jugular vein and 
excision of an oropharyngeal tumor.  

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in April 2003.  The examiner reported the 
extensive medical history of the veteran, including the oral 
pharyngeal cancer in 2001, as well as the veteran's history 
of smoking.  The examiner, as part of the diagnosis, 
commented that smoking can be associated with laryngeal 
cancer, although at no time had the veteran had laryngeal 
cancer.  The examiner added that tonsillar cancer is not 
associated with exposure to Agent Orange.  He did not comment 
as to the etiology of the veteran's cancer.

A June 2003 letter from a private physician (with a specialty 
in otolaryngology), Dr. Shah, states that the veteran had had 
a Stage IV squamous cell carcinoma involving his head and 
neck, and that he had undergone a major head and neck 
resection, including modified radical neck dissection.  The 
physician added, apparently after being supplied a list of 
"diagnoses or conditions" by the veteran which contained 
other forms of cancer that could be service-connected based 
on exposure to herbicides (Agent Orange), that the cancer 
suffered by the veteran was in a "similar category" as the 
other cancers which could be service-connected.  


During his August 2006 hearing before the undersigned, the 
veteran submitted a June 2006 letter (waiving RO initial 
consideration) from Dr. Shah.  This letter essentially states 
the same information/opinion as that appeared as part of the 
above-discussed June 2003 letter.  The veteran testified that 
he should be service-connected for cancer as he has been 
diagnosed as having a form of cancer which is "very, very 
similar" to those types of cancers recognized by the VA.  
See page 3 of transcript.  

The Board finds that the opinion expressed by Dr. Shah as 
part of the June 2003 letter raises the possibility that the 
veteran's squamous cell carcinoma involving the head and neck 
may be due to exposure to Agent Orange.  The Board notes that 
oropharyngeal cancer is not recognized by VA as a disease 
associated with exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  However, the United States Court of Appeals for 
the Federal Circuit has held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  In light of the above, and 
to afford the veteran every opportunity to substantiate his 
claim, the Board finds that further development is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact Dr. Shah (using 
the address of record) and ask him to 
provide any data and analyses to support 
the opinion that the veteran's Stage IV 
squamous cell carcinoma of the head and 
neck (oropharyngeal cancer) is, 
essentially, related to exposure to Agent 
Orange.  The physician should be informed 
that, in addition to other diseases, 
respiratory cancers (cancer of the lung, 
bronchus, larynx, and trachea) are 
recognized by VA as having a relationship 
to exposure to Agent Orange.  Dr. Shah 
should state whether it is at least as 
likely as not, i.e., is there a 50/50 or 
better chance, that the veteran's 
squamous cell carcinoma of the head and 
neck is related to exposure to Agent 
Orange.  He must set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  Thereafter, the RO should thereafter 
make arrangements with the appropriate VA 
medical facility to have the veteran's 
claims file (including his complete 
medical record) reviewed by an oncologist 
in order to determine the etiology of his 
oropharyngeal squamous cell carcinoma.  
After a review of the record, the 
reviewing physician must provide a 
definitive opinion as to the nature and 
etiology of the claimant's oropharyngeal 
cancer.  Specifically, the physician must 
state whether it is at least as likely as 
not, i.e., is there a 50/50 or better 
chance, that any current oropharyngeal 
cancer (or residuals thereof) is related 
to service, to include whether the 
disorder is due to exposure to Agent 
Orange.  The physician must also address 
the statements offered by Dr. Shah.  The 
reviewing physician should also be 
informed that only respiratory cancers 
(cancer of the lung, bronchus, larynx, 
and trachea) are recognized by VA as 
having a relationship to exposure to 
Agent Orange.  The physician must set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for oral pharyngeal 
cancer.


4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental SOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


